In re Montz, Vida; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 94KA-2073; Parish of Orleans, Criminal District Court, Div. “J”, No. 353-475.
Denied. Although the court of appeal did not review the trial court’s denial of relator’s motion for new trial because the trial court lacked jurisdiction, this Court has reviewed the transcript of the hearing and concludes that the assignment of error is without merit.
CALOGERO, C.J., and WATSON and ORTIQUE, JJ., would grant the writ.
DENNIS, J., not on panel.